    Case 1:19-cv-02026-SHR-EB Document 104 Filed 03/22/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WARREN EASLEY,                        :
   Plaintiff                          :
                                      :             No. 1:19-cv-2026
           v.                         :
                                      :             (Judge Rambo)
LISA HOLLIBAUGH, et al.,              :
     Defendants                       :

                                  ORDER
     AND NOW, on this 22nd day of March 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Defendant Hollibaugh’s motion for summary judgment (Doc.
           No. 90) is GRANTED;

     2.    The Clerk of Court is directed to enter judgment in favor of Defendant
           Lisa Hollibaugh and against Plaintiff Warren Easley; and

     3.    If Plaintiff seeks to pursue default judgment against Defendant Horton,
           he is directed to file a properly-supported motion for default judgment,
           with a brief in support thereof, within thirty (30) days of the date of this
           Order.

                                             s/ Sylvia H. Rambo
                                             United States District Judge
